DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a divisional of 14/543,568, and this application was first docketed to the current examiner on February 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502).

While Harlin et al. do not specifically disclose that the packaging material is tobacco packaging material, and do not specify the particular method of coating the at least one biodegradable polymer onto the paper substrate, Nevalainen et al. disclose an extrusion coating method of forming a paper layer (paragraph 0014) / polylactic acid layer (see, for example, abstract, paragraphs 0033-0035) laminate for packaging items such as chocolate, tobacco, cosmetics, bottled alcoholic beverages, etc. (paragraph 0018). Since Nevalainen et al. establish that it is known to extrusion coat a PLA composition onto a paper layer, and since Nevalainen et al. establish that it is known to do so in order to form a packaging material such as a tobacco packaging material, it would have been obvious to one of ordinary skill in the art at the time of 

In regard to claim 6, Harlin et al. and Nevalainen et al. teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the grammage of the coating to typically between 1 to 60 g/m2, a range that falls within the claimed range of 1 to 60 g/m2 (paragraph 0047), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the polymer coating at a grammage between 1 to 60 g/m2 in the method taught by Harlin et al. and Nevalainen et al., based on the teaching of Harlin et al. in paragraph 0047.

In regard to claim 7, Harlin et al. and Nevalainen et al. teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that amorphous aluminum oxide (Al2O3) and silicon oxide (SiO2) are suitable for the metal 2O3) is particularly preferred (paragraphs 0028-0030).

In regard to claim 8, Harlin et al. and Nevalainen et al. teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the atomic layer deposition may be via metal organic atomic layer deposition (paragraph 0027), and thereby that the atomic layer deposition layer comprises an organic material in addition to the metal oxide in the event that metal organic atomic layer deposition is used within the teachings of Harlin et al.

In regard to claims 9 and 10, Harlin et al. and Nevalainen et al. teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the WVTR values are under 10, and some are under 3.4 g/m2/day, but the conditions at which the WVTR values are determined (23℃ and 75% relative humidity) are different from those claimed (38℃ and 90% relative humidity), so Harlin et al. do not explicitly teach that the WVTR value of the packaging material is within the claimed range. However, Harlin et al. establish that variation of the thickness of the atomic deposition layer results in a variation of the oxygen barrier capability (paragraph 0072), and also suggest that variation of the thickness of the atomic deposition layer results in a variation of the water (moisture) barrier capability (WVTR, paragraph 0072, stating that even a very thin layer achieves very good WVTR). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the atomic deposition layer (or layers; see, for example, paragraph 0028) in order to achieve the desired degree of water (moisture) .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Van Wijck (USPN 6,585,823).
Harlin et al. and Nevalainen et al. teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4.
Harlin et al. and Nevalainen et al. do not explicitly teach that the paper material coated with the polymer layer is heat treated.
	Van Wijck, however, disclose that the atomic layer deposition process includes the step of heating the substrate upon which the atomic layer deposition is to be made (see, for example, col. 1, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the paper-polymer laminate during the atomic layer deposition process of Harlin et al. (and it would have been recognized by one of ordinary skill in the art at the time of the filing of the application that the atomic layer deposition process of Harlin et al. would have included the step of heating the paper-polymer laminate prior to the deposition of the metal oxide).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Tilton (US 2014/0272163).

While Harlin et al.  disclose that the polymer layer (biodegradable layer) may be of two or more layers (paragraph 0019), Harlin et al. and Nevalainen et al. do not explicitly teach that the paper material is coated with at least two polymer layers having different crystallinities.
	Tilton teaches a recyclable packaging material including paper (see, for example, paragraph 0082) and plastic layers (see, for example, paragraphs 0102 and 0100) that may include two or more layers that may have varied parameters including crystalline content in order to achieve the desired performance and structural characteristics based on the particular performance and structural requirements for the particular intended use of the packaging (see, for example, paragraph 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the crystallinity between layers of the multi-layer polymeric coating taught by Harlin et al. in the packaging material formed via the method of forming the packaging material taught by Harlin et al. and Nevalainen et al. as discussed above in regard to claims 1, 3 and 4 in order to achieve the particular desired performance and structural characteristics based on the particular performance and structural requirements for the particular intended use of the packaging as taught by Tilton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782